Exhibit 10(h)(ix)

 

Director Indemnification Agreement
IDACORP, Inc.



This Agreement is made and entered into as of the ____ day of _________, 2004 by
and between IDACORP, Inc., an Idaho corporation (the "Corporation"), and
__________________(the "Indemnitee").



Recitals



Whereas, it is essential to the Corporation that it attract and retain as
Directors of the Corporation and the Subsidiaries the most capable persons
available; and



Whereas, Indemnitee is a Director of the Corporation and/or one or more of the
Subsidiaries and is serving as such at the request of the Corporation; and



Whereas, both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of public companies
in the current environment; and



Whereas, in addition to the indemnification to which Indemnitee is entitled
pursuant to the Idaho Business Corporation Act, the general corporation law of
each other jurisdiction in which a Subsidiary for whom Indemnitee serves as a
Director is organized, the Articles of Incorporation of the Corporation, as
amended, and the Articles of Incorporation or similar document of each
Subsidiary for whom Indemnitee serves as a Director (collectively, the
"Charters"), the Corporation has purchased, at its expense, directors' liability
insurance protecting  Indemnitee in connection with such service; and



Whereas, the Corporation and Indemnitee have concluded that the indemnities
available under the Charters and the insurance currently in effect need to be
supplemented to more fully protect Indemnitee against the risks associated with
Indemnitee's service as a Director of the Corporation and/or any Subsidiary; and



Whereas, in recognition of Indemnitee's need for additional protection against
personal liability in order to enhance Indemnitee's service to the Corporation
and/or any Subsidiary in an effective manner, and in order to induce Indemnitee
to provide services to the Corporation and/or any Subsidiary as a Director
thereof, the Corporation wishes to provide in this Agreement for the
indemnification of Indemnitee to the fullest extent permitted by law and as set
forth in this Agreement; and



Now, therefore, in consideration of the foregoing, the covenants contained
herein and Indemnitee's service to the Corporation and/or any Subsidiary, the
Corporation and Indemnitee, intending to be legally bound, hereby agree as
follows:



 

 

Section 1.       Agreement to Serve



Indemnitee will serve or continue to serve, at will of the Corporation and/or
any Subsidiary, as a Director faithfully and to the best of Indemnitee's ability
so long as Indemnitee is duly elected and qualified in accordance with the
applicable provisions of the applicable Charter or bylaws of the Corporation
and/or any Subsidiary or until such earlier time as Indemnitee tenders his
resignation in writing.



Section 2.       Definitions



The following terms, as used herein, shall have the following respective
meanings:



2.1.       "Affiliate" of any specified Person means any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
"control" when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through ownership of voting securities, by contract or otherwise; and
the terms "controlling" and "controlled" have meanings relative to the
foregoing.



2.2.       "Beneficial Owner" shall have the meaning set forth in Exchange Act
Rule 13d-3.



2.3.       "Board" means the Board of Directors of the Corporation.



2.4.       "Change in Control" means the earliest of the following to occur: (a)
the public announcement by the Corporation or by any Person (which shall not
include the Corporation, any Subsidiary or any employee benefit plan of the
Corporation or of any Subsidiary) (the "Announcing Person") that such Announcing
Person, who or which, together with all affiliates and associates (within the
meanings ascribed to such terms in Rule 12b-2 under the Exchange Act) of such
Announcing Person, shall be the Beneficial Owner of twenty percent (20%) or more
of the Voting Securities then outstanding; (b) the commencement of, or after the
first public announcement of any Announcing Person to commence, a tender or
exchange offer the consummation of which would result in any Announcing Person
becoming the Beneficial Owner of Voting Securities aggregating thirty percent
(30%) or more of the then outstanding Voting Securities; (c) the announcement of
any transaction relating to the Corporation required to be described pursuant to
the requirements of Item 6(e) of Schedule 14A of Regulation 14A under the
Exchange Act; (d) a proposed change in the constituency of the Board such that,
during any period of two (2) consecutive years, individuals who at the beginning
of such period constitute the Board cease for any reason to constitute at least
a majority thereof, unless the election or nomination for election by the
shareholders of the Corporation of each new Director was approved by a vote of
at least two-thirds (2/3) of the Directors then still in office who were members
of the Board at the beginning of the period; (e) the Corporation enters into an
agreement of merger, consolidation, share exchange or similar transaction with
any other corporation or limited liability company other than a transaction
which could result in the Voting Securities outstanding immediately prior to the
consummation of such transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least two-thirds of the combined voting power of the Corporation's or
such surviving entity's outstanding voting stock immediately after such
transaction; (f) the Board approves a plan of liquidation or dissolution of the
Corporation or an agreement for the sale or disposition by the Corporation (in
one transaction or a series of transactions) of all or substantially all of the
Corporation's assets to a Person or entity which is not an Affiliate of the
Corporation other than a transaction or transactions for the purpose of dividing
the Corporation's assets into separate distribution, transmission or generation
entities or such other entities as the Corporation may determine; or (g) any
other event which shall be deemed by a majority of the Executive Committee of
the Board to constitute a "Change in Control."



2.5.       "Claim" means any threatened, pending or completed action, suit,
proceeding, arbitration or other alternative dispute resolution mechanism,
inquiry, hearing or investigation, whether conducted by the Corporation, a
Subsidiary or any other Person, whether civil, criminal, administrative,
legislative, investigative, or other, and in each case whether or not commenced
prior to the date of this Agreement, that relates to a Covered Event, and
includes, without limitation, those brought by or in the name of the
Corporation, a Subsidiary or any  Director or officer of the Corporation or of
any Subsidiary.



2.6.       "Covered Event" means any event or occurrence that takes place either
prior to, on or after the date of this Agreement arising out of, or related to,
the fact that Indemnitee is or was a Director, or while a Director, is or was
serving at the request of the Corporation or a Subsidiary as a director,
officer, employee, trustee, agent, partner, member or fiduciary of another
corporation, partnership, limited liability company, association, joint venture,
employee benefit plan, trust, or other enterprise or organization, or related to
anything done or not done by Indemnitee in any such capacity, whether or not the
basis of the Claim is alleged action or failure to act in an Official Capacity
or in any other capacity while serving as described above.  A Director is
considered to be serving an employee benefit plan at the request of the
Corporation or a Subsidiary if the Director's duties to the Corporation or such
Subsidiary also impose duties on, or otherwise involve services by, the Director
to the plan or to participants in or beneficiaries of the plan.



2.7.       "D & O Insurance" means the directors' and officers' liability
insurance issued by the insurers, and having the policy numbers, amounts and
deductibles set forth in Section 5.1 hereof and any replacement or substitute
policy or policies issued by one or more reputable insurers, providing, in the
aggregate, at all times and in all respects, coverage at least comparable and in
the same amount as that provided under the policies identified in Section 5.1
hereof.



2.8.       "Director" means an individual who is or was a director of the
Corporation and/or one or more Subsidiaries, unless the context indicates
otherwise.  "Director" includes, unless the context requires otherwise, the
estate or personal representative of a Director.



2.9.       "Disinterested Director" means a Director of the Corporation, who at
the time of any vote referred to in Section 7.2.2 hereof, is not:



(a)         A party to the Claim giving rise to the subject matter of the
decision being made; or



(b)         An individual having a familial, financial, professional or
employment relationship with Indemnitee whose indemnification or advance for
Expenses is the subject of the decision being made, which relationship would, in
the circumstances, reasonably be expected to exert an influence on such
Director's judgment when voting on the decision being made.



2.10.       "Exchange Act" means the Securities Exchange Act of 1934, as
amended.



2.11.       "Expenses" includes attorneys' fees, retainers, court costs, travel
expenses, fees and expenses of experts, including accountants and other
advisors, transcript costs, filing fees, telephone charges, postage, copying
costs, delivery service fees and other costs, disbursements, expenses and
obligations of the type typically paid or incurred in connection with (i)
investigating, prosecuting or defending, being a witness in or participating in
(including on appeal), or preparing  for any of the foregoing in any Claims
relating to a Covered Event or (ii) establishing a right to indemnification
under Section 7.2.5 hereof.



2.12.       "Loss" means any amount which Indemnitee incurs as a result of any
Claim, including, without limitation (a) all judgments, penalties and fines, and
amounts paid or to be paid in settlement, (b) all interest, assessments and
other charges paid or payable in connection therewith and (c) any federal,
state, local or foreign taxes imposed (net of the value to Indemnitee of any tax
benefits resulting from tax deductions or otherwise as a result of the actual or
deemed receipt of any payments under this Agreement).



2.13.       "Official Capacity" means the position of Indemnitee in the
Corporation and/or any Subsidiary.



2.14.       "Other Enterprise" means any corporation (other than the Corporation
or any Subsidiary), partnership, limited liability company, joint venture,
association, employee benefit plan, trust or other enterprise or organization to
which Indemnitee renders service at the request of the Corporation or any
Subsidiary.



2.15.       "Person" means any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock corporation,
trust, unincorporated organization or government (or any subdivision,
department, commission or agency thereof).



2.16.       "Special Legal Counsel" means a law firm or an attorney that (a)
neither is nor in the past five years has been retained to represent in any
material matter the Corporation, any Subsidiary, any Other Enterprise,
Indemnitee or any other party to the Claim, (b) under applicable standards of
professional conduct then prevailing would not have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee's rights to indemnification under this Agreement and (c) is
reasonably acceptable to the Corporation and Indemnitee.



2.17.       "Subsidiary" of a Person means (i) any corporation more than fifty
percent (50%) of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than fifty
percent (50%) of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled.  Unless otherwise expressly
provided, all references herein to a "Subsidiary" shall mean a Subsidiary of the
Corporation.



2.18.       "Trust" shall have the meaning set forth in Section 10 hereof.



2.19.       "Voting Securities" means any securities of the Corporation that
vote generally in the election of Directors of the Corporation.



Section 3.                   Indemnification



3.1.       General Indemnity Obligation.



3.1.1.       Subject to the remaining provisions of this Agreement, the
Corporation hereby indemnifies and holds Indemnitee harmless for all Losses and
Expenses, until no Claims relating to any Covered Event may be asserted against
Indemnitee and until any Claims commenced prior thereto are finally terminated
and resolved, regardless of whether Indemnitee continues to serve as a Director.



3.1.2.       The obligations of the Corporation under this Agreement shall apply
to the fullest extent authorized or permitted by the provisions of applicable
law, as presently in effect or as changed after the date of this Agreement,
whether by statute or judicial decision.



3.1.3.       If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for a portion of the Losses and/or Expenses
paid with respect to a Claim but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify and hold Indemnitee harmless against
the portion thereof to which Indemnitee is entitled.  The Reviewing Party (as
such term is defined in Section 7.2.2 hereof) shall determine the portion (if
less than all) of such Losses and/or Expenses for which Indemnitee is entitled
to indemnification under this Agreement.



3.1.4.       Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee has been wholly successful on the merits or otherwise in
defense of any or all Claims relating to (or arising in whole or in part out of)
a Covered Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Corporation shall indemnify and hold Indemnitee
harmless against all Expenses incurred in connection therewith.



3.2.       Indemnification for Serving as Witness.  Subject to the exclusions
set forth in Section 4 hereof, the Corporation hereby indemnifies and holds
Indemnitee harmless for all Losses and Expenses in connection with the
preparation to serve or service as a witness for any Claim in which Indemnitee
is not a party, if such actual or proposed service as a witness arose by reason
of Indemnitee having served as a Director.



3.3.       Events Covered.  Indemnification under Section 3.1 and/or 3.2 of this
Agreement shall be available to Indemnitee regardless of whether the Covered
Event that gives rise to the Claim for which Indemnitee seeks indemnification
arose prior to, on or after the date of this Agreement.



Section 4.                   Limitations on Indemnification



4.1.       Coverage Limitations.  No indemnification is available pursuant to
the provisions of this Agreement:



4.1.1.       If such indemnification is prohibited by applicable law;



4.1.2.       In respect of any Claim initiated by Indemnitee against the
Corporation, any Subsidiary or any Director or officer of the Corporation or any
Subsidiary, unless (i) the Corporation has joined in or consented to the
initiation of such Claim or (ii) the Claim is one to enforce indemnification
rights under Section 7.2.5 hereof;



4.1.3.       In respect of any Losses, Expenses or payment of profits arising
from the purchase and sale by Indemnitee of securities in accordance with the
provisions of Section 16(b) of the Exchange Act or any similar provisions of any
federal, state or local statutory law;



4.1.4.       In respect of any fine or penalty arising out of a violation of
Section 16(a) of the Exchange Act or similar provisions of any federal, state or
local statutory law;



4.1.5.       In respect of any civil penalty arising out of a violation of the
federal securities laws under Section 21A of the Exchange Act or similar
provisions of any federal, state or local statutory law;



4.1.6.       In connection with a Claim by or in the right of the Corporation or
any Subsidiary, except for reasonable Expenses incurred in connection with such
Claim if it is determined that Indemnitee has conducted himself in good faith
and (a) that he reasonably believed (1) in the case of conduct in his Official
Capacity with the Corporation or any Subsidiary, that his conduct was in the
Corporation's or such Subsidiary's best interests; and (2) in all other cases,
that his conduct was at least not opposed to  the Corporation's or such
Subsidiary's best interests; and (3) in the case of any criminal proceeding,
that he had no reasonable cause to believe his conduct was unlawful; or (b) that
the Claim involved conduct for which indemnification has been made permissible
or obligatory under a provision of the applicable Charter;



4.1.7       In connection with any Claim with respect to conduct for which
Indemnitee was adjudged liable on the basis that he received a financial benefit
to which Indemnitee was not entitled, whether or not involving action in his
Official Capacity;



4.1.8.       If a final decision by a court having jurisdiction in the matter
determines that such indemnification is unlawful; and



4.1.9.       If Indemnitee's conduct giving rise to the Claim with respect to
which indemnification is requested is finally adjudged to have been known by
Indemnitee to be fraudulent, deliberately dishonest or willful misconduct.



4.2.       No Duplication of Payments.  The Corporation shall not be liable
under this Agreement to make any payment otherwise due and payable to the extent
Indemnitee has otherwise actually received payment (whether under the Charter or
the bylaws of the Corporation or of any Subsidiary, the D & O Insurance or
otherwise) of any amounts otherwise due and payable under this Agreement, except
to the extent the aggregate of Losses and Expenses to be indemnified exceeds the
Losses and Expenses for which Indemnitee has been indemnified.



Section 5.                   D & O Insurance



5.1       Current Policies.  The Corporation presently has in force and effect
policies of D & O Insurance with such insurance companies, and having the policy
numbers, amounts and deductibles as follows:



Insurer

Policy No.

Amount

Deductible

 

 

 

 

AEGIS

DO167A1A04

$35,000,000

None

EIM

90083804DO

$50,000,000

None

 

Copies of such policies are available for inspection by Indemnitee at the
Corporation's principal executive offices.



5.2.       Continued Coverage.  The Corporation hereby covenants and agrees
that, subject only to the provisions of Section 5.3 hereof, the Corporation
shall maintain the D & O Insurance providing, in all respects, coverage at least
comparable and in the same amount as the D & O Insurance specified in Section
5.1 hereof, for so long as Indemnitee shall continue to serve as a Director, and
thereafter so long as Indemnitee shall be subject to any possible Claim relating
to a Covered Event.



5.3.       Limitations on D & O Insurance.  The Corporation shall have no
obligation to maintain D & O Insurance if the Board determines in good faith, as
a matter of reasonable business judgment, that such insurance is not reasonably
available, the premium cost for such insurance is substantially disproportionate
to the amount of coverage provided, or the coverage provided by such insurance
is so limited by exclusions as to provide an insufficient benefit.  The
Corporation shall promptly inform Indemnitee in writing of such determination.



5.4.       Indemnification.  The Corporation's indemnification obligation to
Indemnitee under this Agreement shall not be affected by any reduction in, or
cancellation of, the D&O Insurance (whether voluntary or involuntary on behalf
of the Corporation).



Section 6.                   Notifications and Defense of Claims



6.1.       Notice by Indemnitee.  Indemnitee shall give notice in writing to the
Corporation as soon as practicable after Indemnitee becomes aware of any Claim
with respect to which indemnification will or could be sought under this
Agreement; provided that the failure of Indemnitee to give such notice shall not
relieve the Corporation of any obligations it may have to Indemnitee otherwise
than under this Agreement.



6.2.       Defense.



6.2.1.       In the event any Claim relating to Covered Events is by or in the
right of the Corporation or any Subsidiary, Indemnitee may, at the option of
Indemnitee, either control the defense thereof or accept the defense provided
under the D & O Insurance; provided, however, that Indemnitee may not control
the defense if such decision would affect the coverage provided by the D & O
Insurance, if any, to Indemnitee, the Corporation, any Subsidiary or the other
Directors and officers covered thereby.  The Corporation shall not be entitled
to assume the defense of any Claim relating to Covered Events brought by or in
the right of the Corporation or any Subsidiary.



6.2.2.       In the event any Claim relating to Covered Events is other than by
or in the right of the Corporation or any Subsidiary, the Corporation shall be
entitled to participate therein at its own expense.  Except as otherwise
provided below, at the option of the Corporation, the Corporation, alone or
jointly with any other notified indemnifying party, shall be entitled to assume
the defense of any such Claim relating to Covered Events of which Indemnitee
notifies the Corporation, with counsel reasonably satisfactory to Indemnitee. 
After notice from the Corporation to Indemnitee of the Corporation's decision to
assume the defense of the Claim, the Corporation shall not be liable to
Indemnitee under this Agreement for any Expenses subsequently incurred by
Indemnitee in connection with the defense of the Claim other than reasonable
costs of investigation or as otherwise provided below.  Indemnitee shall have
the right to employ counsel in such Claim but the Expenses in connection with
employment of such counsel shall be borne by Indemnitee unless (i) the
employment of such counsel by Indemnitee has been authorized by the Corporation,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Corporation and Indemnitee in the conduct of the defense of
such Claim, or (iii) the Corporation shall not within sixty (60) days in fact
have employed counsel to assume the defense of such Claim, in each of which
cases the Expenses in connection with employment of  Indemnitee's counsel shall
be borne by the Corporation.  The Corporation shall not be entitled to assume
the defense of any Claim relating to Covered Events as to which Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Corporation and Indemnitee in the course of defense of such Claim.



6.2.3.       The Corporation shall have no obligation under this Agreement with
respect to any amounts paid, or to be paid, in settlement of any Claim relating
to any Covered Event without the express prior written consent of the
Corporation to any related settlement.  In no event shall the Corporation
authorize any settlement imposing any liability or other obligations on
Indemnitee without the express prior written consent of Indemnitee.  Neither the
Corporation nor Indemnitee shall unreasonably withhold consent to any proposed
settlement.



Section 7.                   Advancements; Determinations; and Payments



7.1.       Advancement  of Expenses.



7.1.1.       To obtain advancement of Expenses under this Agreement, Indemnitee
shall submit to the Corporation a written request for such advancement, together
with such documentation and information as is reasonably available to Indemnitee
and is reasonably necessary to determine whether and to what extent Indemnitee
is entitled to such advancement.  Indemnitee must also furnish to the
Corporation a written affirmation of his good faith belief that (a) he has
conducted himself in good faith and (1) that he reasonably believed (A) in the
case of conduct in his Official Capacity with the Corporation or any Subsidiary,
that his conduct was in the Corporation's or such Subsidiary's best interests;
and (B) in all other cases, that his conduct was at least not opposed to the
Corporation's or such Subsidiary's best interests; and (C) in the case of any
criminal proceeding, that he had no reasonable cause to believe his conduct was
unlawful, or (2) that the Claim involved conduct for which indemnification has
been made permissible or obligatory under a provision of the applicable Charter,
or that (b) the Claim involves conduct for which liability has been eliminated
under a provision of the applicable Charter, as authorized by  applicable law. 
In addition, Indemnitee must furnish to the Corporation a written undertaking to
repay the advance if it is ultimately determined that he is not entitled to
indemnification.  Advances shall be made without regard to Indemnitee's ability
to repay the advance and without regard to Indemnitee's ultimate entitlement to
indemnification under the provisions of this Agreement.  Indemnitee's obligation
to repay the Corporation for advances shall be unsecured and no interest shall
be charged thereon.  Advances shall include any and all reasonable Expenses
incurred by Indemnitee in pursuing an action to enforce this right of
advancement.



7.1.2.       If requested by Indemnitee, in accordance with Section 7.1.1
hereof, the Corporation shall advance to Indemnitee, no later than thirty (30)
days following any such request, any and all Expenses for which advancement has
been requested in accordance with Section 7.1.1 hereof.



7.2.       Determination of Indemnification; Appeal.



7.2.1.       To obtain indemnification under this Agreement, Indemnitee shall
submit to the Corporation a written request, together with such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.



 7.2.2.       Prior to any Change in Control, the Person or Persons who shall
determine whether and to what extent Indemnitee is entitled to indemnification
(the "Reviewing Party") shall be (i) if there are two (2) or more Disinterested
Directors, the Board acting by a majority vote of all the Disinterested
Directors, a majority of whom shall for such purposes constitute a quorum, or by
a majority of the members of a committee of two (2) or more Disinterested
Directors appointed by such a vote; (ii)  Special Legal Counsel selected: (A) if
there are fewer than two (2) Disinterested Directors, by the  Board, in which
selection  Directors of the Corporation who do not qualify as Disinterested
Directors may participate; or (B) by a majority vote of Disinterested Directors,
a majority of whom shall for such purposes constitute a quorum; or (iii) the
shareholders of the Corporation (if submitted by the  Board) but shares of stock
owned by or voted under the control of any Indemnitee who is at the time party
to the Claim may not be voted.  The Corporation shall notify Indemnitee in
writing of such determination no later than two (2) business days thereafter.



7.2.3.       After a Change in Control, the Reviewing Party shall be Special
Legal Counsel selected in the manner set forth in clause (ii) of the first
sentence in Section 7.2.2 hereof and approved by Indemnitee (which approval
shall not be unreasonably withheld).  With respect to all matters arising after
a Change in Control concerning the rights of Indemnitee to indemnification under
this Agreement (including the determinations required in the context of Section
10 of this Agreement) or any other agreement or under applicable law, the
Charter or the by-laws of the Corporation or any applicable Subsidiary now or
hereafter in effect relating to indemnification for Claims arising out of
Covered Events, the Corporation shall seek legal advice only from such Special
Legal Counsel.  Such Special Legal Counsel, among other things, shall render its
written opinion to the Corporation and Indemnitee as to whether and to what
extent Indemnitee should be permitted to be indemnified under applicable law. 
The Corporation agrees to pay the reasonable fees of such Special Legal Counsel
and indemnify fully such Special Legal Counsel against any and all expenses
(including attorneys' fees), claims, liabilities, loss, and damages arising out
of or relating to this Agreement or the engagement of such Special Legal Counsel
pursuant hereto.



7.2.4.       If a determination is made, in accordance with Section 7.2.2 or
7.2.3 hereof, that Indemnitee is entitled to all or a portion of the requested
indemnification, payment to Indemnitee shall be made within thirty (30) days
after such determination.



7.2.5.       If (i) no determination of entitlement to indemnification shall
have been made within thirty (30) days after Indemnitee has made a request in
accordance with Section 7.2.1 hereof, (ii) payment of indemnification pursuant
to Section 7.2.4 hereof is not made within thirty (30) days after a
determination has been made that Indemnitee is entitled to indemnification,
(iii) it is determined pursuant to Section 7.2.2 or 7.2.3 hereof that Indemnitee
is not entitled to indemnification under this Agreement or is only entitled to a
portion of such indemnification, or (iv) Indemnitee has not received advancement
of Expenses within thirty (30) days after making such a request in accordance
with Section 7.1 hereof, Indemnitee shall have the right to enforce the
indemnification rights under this Agreement by commencing litigation in any
court of competent jurisdiction in the State of Idaho seeking an initial
determination by the court or challenging any determination made in accordance
with Section 7.2.2 or 7.2.3 hereof or any aspect thereof.  Any determination
made in accordance with Section 7.2.2 or 7.2.3 hereof not challenged by
Indemnitee on or before the first anniversary of the date of the determination
shall be binding on the Corporation and Indemnitee.  The remedy provided for in
this Section 7.2.5 shall be in addition to any other remedies available to
Indemnitee in law or equity.



Section 8.                      Indemnification for Expenses Incurred in
Enforcing Rights



8.1.       The Corporation shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall advance such Expenses to
Indemnitee, that are incurred by Indemnitee in connection with any Claim
asserted against or action brought by Indemnitee for (i) enforcement of this
Agreement, (ii) indemnification of Expenses or Expense advances by the
Corporation under this Agreement or any other agreement or under applicable law
or the Charter or the bylaws of the Corporation or any applicable Subsidiary now
or hereafter in effect relating to indemnification for Claims arising out of
Covered Events, and/or (iii) recovery under the D & O Insurance.  The
advancement of Expenses under this Section 8.1 shall be governed by Section 7.1
hereof.



Section 9.                      Burden of Proof and Presumptions



9.1.       Burden of Proof.  To the maximum extent permitted by applicable law
in making a determination with respect to entitlement to indemnification or
advancement of Expenses hereunder, it shall be presumed that Indemnitee is
entitled to indemnification or advancement of Expenses under this Agreement if
Indemnitee has submitted a request for indemnification or a request for
advancement of Expenses in accordance with Section 7.2.1 or 8.1 hereof, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making of any determination in accordance with Section
7.1.1, 7.2.2, 7.2.3 or 8.1 of this Agreement contrary to that presumption.



9.2.       Plea of Nolo Contendere.  The termination of any Claim by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, shall not affect adversely
either the right of Indemnitee to indemnification under this Agreement or the
presumptions to which Indemnitee is otherwise entitled pursuant to the
provisions of this Agreement nor create a presumption that Indemnitee did not
meet any particular standard of conduct or have a particular belief or that a
court has determined that indemnification is not permitted by applicable law.



9.3.       Employee Plans.  If Indemnitee is serving an employee benefit plan at
the request of the Corporation or a Subsidiary, Indemnitee's conduct with
respect to the plan for a purpose he reasonably believed to be in the best
interests of the participants in, and the beneficiaries of, the plan shall be
deemed to be not opposed to the best interests of the Corporation or the
Subsidiary.



Section 10.                 Establishment of Trust



In the event of a Change in Control, the Corporation shall, upon written request
by Indemnitee, create a trust (the "Trust") for the benefit of Indemnitee and
from time to time upon written request of Indemnitee shall fund the Trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred in connection with investigating,
preparing for, participating in, and/or defending any Claim relating to a
Covered Event.  The amount or amounts to be deposited in the Trust pursuant to
the foregoing funding obligation shall be determined by the Reviewing Party. 
The terms of the Trust shall provide that (i) the Trust shall not be revoked or
the principal thereof invaded, without the written consent of the Indemnitee,
(ii) the trustee shall advance, within thirty (30) days of a request by
Indemnitee, any and all Expenses to Indemnitee (and Indemnitee hereby agrees to
repay the Trust under the same circumstances for which Indemnitee would be
required to repay the Corporation under Section 7.1.1 hereof), (iii) the Trust
shall continue to be funded by the Corporation in accordance with the funding
obligation set forth above, (iv) the trustee shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement, and (v) all unexpended funds in the Trust shall revert to the
Corporation upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that Indemnitee has been fully
indemnified under the terms of this Agreement.  The trustee shall be a bank or
trust company chosen by the Corporation and reasonably satisfactory to
Indemnitee.  Nothing in this Section 10 shall relieve the Corporation of any of
its obligations under this Agreement.  All income earned on the assets in the
Trust shall be reported as income by the Corporation for federal, state, local,
and foreign tax purposes.  The Corporation shall pay all costs of establishing
and maintaining the Trust and shall indemnify the trustee against any and all
expenses (including attorneys' fees), claims, liabilities, loss, and damages
arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.



Section 11.                 Subrogation



In the event of any payment under this Agreement to or on behalf of Indemnitee,
the Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery in Indemnitee against any Person other than the Corporation
or Indemnitee in respect of the Claim giving rise to such payment.  Indemnitee
shall execute all papers reasonably required and shall do everything reasonably
necessary to secure such rights, including the execution of such documents
reasonably necessary to enable the Corporation effectively to bring suit to
enforce such rights.



Section 12.                 Miscellaneous Provisions



12.1.     Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of (a) the Corporation, its successors and assigns
(including any direct or indirect successor by merger, consolidation, share
exchange or operation of law or by transfer of all or substantially all of its
assets) and (b) Indemnitee and the heirs, personal and legal representatives,
executors, administrators or assigns of Indemnitee.



12.2.     Severability.  The provisions of this Agreement are severable.  If any
provision of this Agreement shall be held by any court of competent jurisdiction
to be invalid, void or unenforceable, such provision shall be deemed to be
modified to the minimum extent necessary to avoid a violation of law and, as so
modified, such provision and the remaining provisions shall remain valid and
enforceable in accordance with their terms to the fullest extent permitted by
law.



12.3.     Rights Not Exclusive; Continuation of Right of Indemnification. 
Nothing in this Agreement shall be deemed to diminish or otherwise restrict
Indemnitee's right to indemnification pursuant to any provision of the Charter
or bylaws of the Corporation or any Subsidiary, any agreement, vote of
shareholders or Disinterested Directors, applicable law or otherwise.  This
Agreement shall be effective as of the date first above written and continue in
effect until no Claims relating to any Covered Event may be asserted against
Indemnitee and until any Claims commenced prior thereto are finally terminated
and resolved, regardless of whether Indemnitee continues to serve as a Director.



12.4.     Subsequent Amendments.  No amendment, termination or repeal of any
provision of the Charter or bylaws of the Corporation or any Subsidiary, or any
respective successors thereto, shall affect or diminish in any way the rights of
Indemnitee to indemnification, or the obligations of the Corporation, arising
under this Agreement, whether the alleged actions or conduct of Indemnitee
giving rise to the necessity of such indemnification arose before or after any
such amendment, termination or repeal.



12.5.     Notices.  Notices required under this Agreement shall be given in
writing and shall be deemed given when delivered in person or sent by certified
or registered mail, return receipt requested, postage prepaid.  Notices shall be
directed to the Corporation at its principal executive offices currently located
at 1221 West Idaho Street, Boise, Idaho 83702, Attention: Corporate Secretary,
and to Indemnitee at its address set forth below (or such other address as
either party may designate in writing to the other party).



12.6.     Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Idaho applicable to
contracts made and performed in such state without giving effect to the
principles of conflict of laws.



12.7.     Headings.  The headings of the Sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.



12.8.     Counterparts.  This Agreement may be executed in any number of
counterparts all of which taken together shall constitute one instrument.



12.9.     Modifications and Waivers.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall
constitute, or be deemed to constitute, a waiver of any other provisions hereof
(whether or not similar) nor shall any such waiver constitute a continuing
waiver.



12.10.     Period of Limitations.  No legal action shall be brought and no cause
of action shall be asserted by or on behalf of the Corporation or any Affiliate
of the Corporation against Indemnitee, Indemnitee's spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action.  Any claim or cause of action of the
Corporation or any Affiliate shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, such shorter period shall govern.



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.



 

 

 

 

 

Attest:

IDACORP, Inc.



 

By: ___________________________________

Name: 
Title:   

 

 

____________________________________

Secretary: 

 

 

______________________________________

Name:

 